Name: Commission Regulation (EEC) No 2154/85 of 30 July 1985 amending Regulation (EEC) No 2036/85 introducing a countervailing charge on pears originating in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 199 /40 Official Journal of the European Communities 31 . 7 . 85 COMMISSION REGULATION (EEC) No 2154/85 of 30 July 1985 amending Regulation (EEC) No 2036/85 introducing a countervailing charge on pears originating in Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 332/84 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 2036/85 of 23 July 1 985 (3) introduced a countervailing charge on pears originating in Spain ; Whereas Article 26 ( 1 ) of Regulation (EEC) No 1035/72 laid down the conditions under which a charge introduced in application of Article 25 of that Regulation is amended ; whereas, if those conditions are taken into consideration, the countervailing charge on the import of pears originating in Spain must be altered, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 2036/85, '2,78 ECU' is hereby replaced by '7,84 ECU'. Article 2 This Regulation shall enter into force on 31 July 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 July 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118 , 20 . 5 . 1972, p . 1 . (2) OJ No L 130, 16 . 5 . 1984, p . 1 . P) OJ No L 192, 24 . 7. 1985, p . 12.